DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding Claim 3, the limitation of “the frame” appears it should be “the frames” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation of “they” in line 7 is unclear as to what it is referring to. It appears to be referring to the solar modules. Examiner suggest amending to “the solar modules” or language similar.
The limitation of “from being blocked by them” in line 16 is unclear as to what “them” is referring to. It appears to be referring to one of the solar modules. 


The limitation of “a first link configured such that one end thereof is coupled to one end of the rotating shaft and a remaining end thereof is disposed forward; a rotating roller configured to be coupled to a remaining end of the first link” is unclear since the limitation references “a remaining end” twice, which is unclear if each “remaining end” is the same or different.
	The limitation of “a second link configured such that one end thereof is coupled to one end of the rotating shaft and a remaining end thereof is disposed backward; and a first rotating gear configured to be coupled to a remaining end of the second link.” is unclear. The limitation references “a remaining end” twice, which is unclear if each “remaining end” is the same or different.
	Furthermore, the limitation of “the guide groove” lacks antecedent basis in line 5 and 12 in page 2 of claim 1. 
	Claim 2-3 are also rejected since the claims depend on claim 1.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Shiramizu (JP2012174788, machine translation), Bahn (US Pub No. 2020/0076359), and Gupta (US Pub No. 2014/0166077), are the closest prior art.
Shiramizu et al. teaches a photovoltaic power generation device [0001] which comprises a pair of frames 20 [Fig. 1 and Fig. 5] which comprises guide grooves [65, 65a, Fig. 1 and Fig. 5, 0061]
Shiramizu et al. teaches a multilayer solar module installation structure comprising:
  a pair of frames which are spaced apart from each other [20, Fig. 1-5, 0061],
and in which guide grooves [65a, Fig. 1 and Fig. 5, 0061] are formed through opposite side surfaces thereof in longitudinal directions [Fig. 1-5]; and solar modules [30, Fig. 1, 0061] which are 
Bahn et al. teaches a support system for adjusting solar panels which comprises a pair of frames which have guide grooves [Fig. 42-43, 0060-0061]
Gupta et al. teaches a solar panel mechanical reflector system with utilizes rotational shafts, and gears located between a pair of frames [Fig. 8-9, 0039-0040].
The combination of references do not teach the limitations of “wherein the frames are each formed in a waveform shape in which upper and lower parts thereof are identical and bent in front-back directions; 
 wherein the solar modules are located at foremost and backmost locations, respectively, or uppermost and lowermost locations, respectively, in order to prevent incident sunlight from being blocked by them; wherein moving members configured to be coupled into the guide grooves are provided on both sides of each of the solar modules;
wherein each of the moving members comprises: 
a rotating shaft configured to be coupled to a center of a corresponding one of both sides of the solar module ;
   a first link configured such that one end thereof is coupled to one end of the rotating shaft and a remaining end thereof is disposed forward;
a rotating roller configured to be coupled to a remaining end of the first link and to be disposed on a front portion of an inner circumferential surface of the guide groove;
a second link configured such that one end thereof is coupled to one end of the rotating shaft and a remaining end thereof is disposed backward; and

The references would not have been obvious to combine with the teaching of modified Shiramizu et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “wherein the frames are each formed in a waveform shape in which upper and lower parts thereof are identical and bent in front-back directions; 
 wherein the solar modules are located at foremost and backmost locations, respectively, or uppermost and lowermost locations, respectively, in order to prevent incident sunlight from being blocked by them; wherein moving members configured to be coupled into the guide grooves are provided on both sides of each of the solar modules;
wherein each of the moving members comprises: 
a rotating shaft configured to be coupled to a center of a corresponding one of both sides of the solar module ;
   a first link configured such that one end thereof is coupled to one end of the rotating shaft and a remaining end thereof is disposed forward;
a rotating roller configured to be coupled to a remaining end of the first link and to be disposed on a front portion of an inner circumferential surface of the guide groove;
a second link configured such that one end thereof is coupled to one end of the rotating shaft and a remaining end thereof is disposed backward; and

Therefore; claims 1-3 are allowed once claim objections, and rejections under 35 USC 112 are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726